Case 18-02291-jw                  Doc 51          Filed 12/13/20 Entered 12/13/20 15:45:04                                  Desc Main
                                                  Document      Page 1 of 3


B 2100A (Form 2100A) (12/15)



                         UNITED STATES BANKRUPTCY COURT
                                                District of
                                            __________      South Of
                                                         District Carolina
                                                                     __________

In re Arthur
      ________________________________,
             Cranwell Boensch                                                                     Case No. ________________
                                                                                                           2:18-bk-02291-JW




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.



 Lycaste, LLC
______________________________________                                      Anthium, LLC
                                                                            ____________________________________
          Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known):     8-1
should be sent:                                                             Amount of Claim:       $28,744.07
  SN Servicing Corporation                                                  Date Claim Filed:      02/27/2020
  323 5th Street, Eureka, CA 95501

        800-603-0836
Phone: ______________________________                                       Phone:     877-332-3543
                                 9407
Last Four Digits of Acct #: ______________                                  Last Four Digits of Acct. #: __________
                                                                                                             6656

Name and Address where transferee payments
should be sent (if different from above):
  SN Servicing Corporation
  323 5th Street, Eureka, CA 95501

Phone: 800-603-0836
Last Four Digits of Acct #:                  9407



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

    /s/ Michelle R. Ghidotti-Gonsalves
By:__________________________________                                             12/13/2020
                                                                            Date:____________________________
        Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 18-02291-jw      Doc 51      Filed 12/13/20 Entered 12/13/20 15:45:04 Desc Main
                                  Document      Page 2 of 3
                                                              Case No. 2:18-bk-02291-JW

                                     CERTIFICATE OF SERVICE
             On December 13, 2020, I served the foregoing documents described as Transfer of Claim
     upon the following individuals by electronic means through the Court’s ECF program:
     COUNSEL(S) FOR DEBTOR(S)

     Michael Conrady         mconrady@campbell-law-firm.com,
                             jbarnett@campbell-law-firm.com

     TRUSTEE(S) / TRUSTEE(S) COUNSEL(S)

     James M. Wyman          13info@charleston13.com, wyman@charleston13.com,
                             lamontagne@charleston13.com, renno@charleston13.com,
                             d_nobles@bellsouth.net, milligan@charleston13.com,
                             nobles@charleston13.com, jameswymanlaw@gmail.com,
                             charleston13info@gmail.com

     US Trustee’s Office USTPRegion04.CO.ECF@usdoj.gov

             I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is true and correct.
                                                              /s/ Ricardo Becker
                                                              Ricardo Becker

             On December 13, 2020, I served the foregoing documents described as Transfer of Claim
     upon the following individuals by depositing true copies thereof in the United States mail at North
     Miami Beach, Florida enclosed in a sealed envelope, with postage paid, addressed as follows:


      Debtor
      Arthur Cranwell Boensch
      233 Cocoa Drive
      Walterboro, SC 29488

             I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is true and correct.
                                                              /s/ Ricardo Becker
                                                              Ricardo Becker
       Case 18-02291-jw         Doc 51     Filed 12/13/20 Entered 12/13/20 15:45:04             Desc Main
                                           Document      Page 3 of 3
                                                                                                      (800) 603-0836
                                                                                     Para Español, Ext. 2660 o 2643
          323 5TH STREET                                                           8:00 a.m. – 5:00 p.m. Pacific Time
          EUREKA CA 95501                                                                   Main Office NMLS #5985
                                                                                          Branch Office NMLS #9785



                                                                                                 November 10, 2020

                                                                             SnscLoanID0000309407
 A BOENSCH JR
 CLAUDIA BOENSCH
 233 COCOA DR
 WALTERBORO SC 29488



RE: New Loan Number:
    Old Loan Number:


            NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
Dear Borrower:

You are hereby notified that the servicing of your above-referenced loan, that is, the right to collect payments
from you, has been assigned, sold or transferred from Land Home Financial Services Inc to SN Servicing
Corporation for Lycaste LLC effective October 14, 2020.

The assignment, sale, or transfer of the servicing of the loan does not affect any term or condition of the
security instruments, other than terms directly related to the servicing of your loan.

Your new servicer will be SN Servicing Corporation.

The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
95501.

Send all payments on or after October 14, 2020 to your new servicer.
Make your payments payable to:        Lycaste LLC

Mail your payments to:                SN Servicing Corporation
                                      PO BOX 660820
                                      DALLAS, TX 75266-0820

Should you have any questions relating to the transfer of servicing to your new servicer call Marianne Larkin
at (800) 603-0836 Monday through Friday between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access
your account and make payments via our secure website at https://borrower.snsc.com.
The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability
insurance or any other type of optional insurance in the following manner: SN Servicing Corporation will not
continue to accept your optional insurance payments as a part of your monthly loan payment nor will it be
responsible for the continuation of any such optional insurance coverage. You should take the following
action to maintain coverage: contact your optional insurance carrier immediately for instructions on how to
continue such optional insurance coverage.

SN Servicing Corporation for Lycaste LLC
Customer Service Department
